Argued March 10, 1931.
The defendant was summarily convicted before a justice of the peace under the Act of April 7, 1927, P.L. 154, of violating Section 1 of Article III of the Rules and Regulations of the State Department of Health, approved April 4, 1923. That section of the rules provides as follows:
"No garbage, offal, pomace, dead animals, decaying matter or organic waste substance of any kind shall be thrown or deposited in any ravine, ditch, or gutter, on any street or highway; into any waters of the State, or be permitted to remain exposed upon the surface of the ground."
The court of quarter sessions allowed an appeal and the case was submitted to the court without a jury on the testimony taken before the justice of the peace. The court entered a judgment of not guilty on the sole ground that the rule was unreasonable and therefore void because it exceeded the authority of the Department of Health. The Commonwealth appealed.
In Commonwealth v. Benson, 94 Pa. Super. 10, we held that an entry of judgment of not guilty by the court of quarter sessions on an appeal from a summary conviction by a justice is an end of the case *Page 336 
and that no appeal lies. The authorities upon the subject were there reviewed by our Brother KELLER. See also, Com. v. Ahlgrim, 98 Pa. Super. 595.
The appeal is quashed.
A similar order is entered in Commonwealth v. Abernathy, No. 84, October Term, 1931.